Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to the communication filed on 2/2/2021.
  Claims 1-20 are examined and rejected. 

Response to Arguments
Applicant arguments, dated 2/2/2021 have been fully considered. 
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Any objections or rejections not set forth below have been withdrawn.  
Examiner is open for phone call interview to discuss further with applicant’s representative for the purpose of compact prosecution. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,333,913. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the U.S. Patent 10,333,913.
This is a non-statutory double patenting rejection. The assignee of the application and the patent is the same.
Exemplary claim 1 with the substansive differences between the conflicting claim 1 identified in bold is outlined below in the following comparison table.

Claim Comparison Table   
Instant Application
16,376,848
US Patent 
10,333,913
1. A method comprising: 
initiating, in a step of a construction of a dynamic object password (DOP) for user authentication, by altering a dynamic aspect of an object to transform the object, forming a transformed object; 
performing a placement operation on the transformed object 
generating a triple comprising an identifier of the placement operation; and 
transmitting to a server application the triple as a part of transmitting an authorization code, the authorization code forming the DOP. 



initiating a construction of a dynamic object password (DOP) for user authentication by selecting an object from a set of objects in a step of the construction; 

applying a transformation to the object, to form a transformed object, by altering a dynamic aspect of the object; 
performing a placement operation on the transformed object relative to a field position of the DOP; 

generating, as a part of the step, a triple comprising an identifier of the selected object, an identifier of the transformation, and an identifier of the placement operation; and 

transmitting to a server application the triple as a part of transmitting an authorization code, the authorization code forming the DOP. 







Claim 1 of the instant application ‘848 is broader in all respects than conflicting claim  1 of Patent No. U.S. Patent 10,333,913.  It is clear that all the elements of claims 1, 17 and 20 of the instant application are to be found in the patent of claims 1, 17 and 20. The difference between the instant application claims 1, 17 and 20 patent claims 1, 17 and 20 lies in the fact that the patented claim includes more elements and is thus more specific. 
For example, in the instant application claim 1 recites “construction of dynamic object password for user authentication by generating a triple with identifier of the placement operation ..”. In the patent claim 1 recites “triple comprising an identifier of the selected object, an identifier of the transformation, and an identifier of the placement operation ..” and other detail steps for user authentication. Thus, this feature of the instant application is broader.

A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
This is nonstatutory obvious type double patenting rejection since the conflicting claims have been patented.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2014/0040627 to Logan et al. (hereinafter known as “Logan”) and in view of U.S. Publication 2016/0359839 to Natividad et al. (hereinafter known as “Natividad”) and further in view of U.S. Publication 2016/0253510 to Lim et al. (hereinafter known as “Lim”).
As per claim 1 Logan teaches, a method comprising: 
initiating, in a step of a construction of a dynamic object password (DOP) for user authentication (Logan para 32 teaches user authentication by password alterations interpreted as dynamic object password and para 14 teaches creation of encrypted rich formatted passwords for user login authentication which covers claimed limitation), a transformation operation that alters a dynamic aspect of an object to transform the object, forming a transformed object (Logan Fig 3 para 32 where password objects are enriched (interpreted as in Fig 3 element 50 and 300 where transformed ‘example’ E symbol is increased thickness (element 300) or X token (element 54) in angled which is similar to claimed function of transformed object); 
performing a placement operation on the transformed object relative to a field position of the DOP (Logan Fig 3 para 32 where space between transform password objects / tokens, appearance, orientation, font change, fragmentation all cover the claimed function with example of X and A being placed in different location in element 350). 

Logan does not teach Natividad teaches, 

generating a triple comprising an identifier of the placement operation (Natividad Fig 11 element 59, para 109-112 where generating ‘Input one access code’ using static code, along with alphanumeric characters, by placement at identified positions, summarized as placement identifier at identified positions with GUI (graphic interface) generating a ‘access code’. Examiner interprets generation of access code with placement identifier of each object of alphanumeric input for user authentication as ‘triple’ of claimed limitation); and 
transmitting to a server application the triple as a part of transmitting an authorization code, the authorization code forming the DOP (Natividad para 28 and 32 teaches authentication password with position of objects in word string sent and compared in relational database for user authentication. Examiner interprets that password as access code (interpreted as Triple) sent to relational database / server (interpreted as server) is similar to claimed limitation). 
Logan teaches generation of encrypted rich formatted passwords (interpreted as dynamic object password) with field placement and appearance alteration of password object (abstract and Fig 3). Logan does not teach however Natividad teaches, generating placement / password identifier (Fig 11 and para 109-112).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Logan – Natividad before him or her, to combine, Logan’s generation of rich formatted password with Natividad’s 
Logan-Natividad does not teach however Lim teaches, a static identifier of the transformation operation (Lim Fig 12 para 187 – 191 element 1218 and 1219 teaches authentication matrix element 1219 and Fig 18 element s1815 para 233-235  and Fig 20 teaches authentication matrix element s2019 para 248-252 and  – In summary authentication matrix generated based on password object para meters of object transformation and location where  ‘the authentication unit 74 ascertains the location information of each secret object sequentially set by the user in the storage unit 71 (S2025). That is, the authentication unit 74 ascertains the location information of each secret object mapped to the login ID of the user in the storage unit 71’ which covers the claimed limitation). 
Logan-Natividad teaches generation of encrypted rich formatted passwords (interpreted as dynamic object password) with field placement and appearance alteration of password object with generating placement / password identifier, however it does not teach static identifier of the transformation operation however Lim teaches authentication matrix (static identifier) (Lim Fig 20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Logan – Natividad – Lim  before him or her, to combine, Logan-Natividad’s generation of rich formatted password with Lim’s authentication matrix as static identifier. The suggestion/motivation for doing 
As per claim 2 combination of Logan – Natividad - Lim teaches, the method of claim 1, further comprising: 
adding the transformed object to the set of object such that the transformed object is available for the selecting in a subsequent step of the construction of the DOP (Logan para 29 teaches password builder program interpreted as construction of DOP of claim.  Additionally, para 31 teaches addition of objects such as letter E and X as example, further para 31-33 teaches where each object is rich formatted interpreted as transformed objects of claim such as E with thickness and X with angle position and examples of rich formatted password includes Fig 3 element 50 300 and 350 where each version of Example is formatted. Fig 1 element teaches steps of construction of PW such as input new pw character element 16, alter the appearance of existing character element 18, character conversion 22 which cover the claimed function of subsequent step of construction of DOP via reference’s PW builder program and steps (Fig 1 and 3)). 
As per claim 3 combination of Logan – Natividad - Lim teaches, the method of claim 1, wherein a visible manifestation of the DOP shows the transformed object in field position (Logan para 32-33 teaches rich formatted pw with sample object E with orientation changes such as thickness element 50 and 300 and Object X with change of angle show in Fig 3 element 54 and 58with angular orientation. Para 25 further teaches visual display of appearance of pw characters). 
As per claim 4 combination of Logan – Natividad - Lim teaches, the method of claim 1, further comprising: sending only the triple as a part of the transmitting (Natividad Fig 11 element 59, para 28 and 32 teaches authentication password with position of objects in word string sent and compared in relational database for user authentication. Examiner interprets that access code of generated password (interpreted as Triple) sent to relational database / server (interpreted as server) is similar to claimed limitation)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Logan – Natividad-Lim before him or her, to combine, Logan’s generation of rich formatted password with Natividad’s identifier generation of passcode. The suggestion/motivation for doing so would have been to enhance security of individual user and providing means for user to identify their changed authorization (Natividad para 14). 
As per claim 5 combination of Logan – Natividad - Lim teaches, the method of claim 1, wherein transmitting the triple comprises transmitting several triples corresponding to several steps (Natividad Fig 12 para 112 and 115-116 teaches combining of singe use code, access code and static code to generate Triple or DOP code (interpreted as static code)), and wherein the several steps are a subset of a set of steps such that the set of steps form the DOP (Natividad Fig 10 elements 23, 25, 27 .. 31 are substeps of user authentication and generation of access code (interpreted as DOP) and para  103-104 teaches multiple steps of generation of access code (interpreted as DOP) and user authentication).  

As per claim 6 combination of Logan – Natividad - Lim teaches, the method of claim 1, wherein the field position (Logan Fig 3 elements 50, 300 and 350, para 23 and 32 teaches field positions of each object of pw) and a number of the step are different from each other (Logan Fig 1 elements 16, 18, 20, 22, para 21-22 teaches steps of input of pw). 
As per claim 7 combination of Logan – Natividad - Lim teaches, the method of claim 1, wherein the placement operation removes the transformed object from the field position, making the field position empty (Logan Fig 3 para 23 and 32-33 teaches location orientation of object A – where moving of object from a particular location. Examiner interprets that removing an object from its particular location can make that particular field position empty as known in art and further interpreted as rule based function of object orientation). 
As per claim 8 combination of Logan – Natividad - Lim teaches, the method of claim 1, wherein a set of placement operations in the DOP cause each field position in the DOP to become empty (Logan Fig 3 para 23 and 32-33 as explained in claim 7). 
As per claim 9 combination of Logan – Natividad - Lim teaches, the method of claim 1, wherein the dynamic aspect of the object comprises a shape or size of the object (Logan para 24, 31-32 teaches display size, appearance change of pw object with spacing rules and alteration changes of pw object which covers claimed limitation). 
As per claim 10 combination of Logan – Natividad - Lim teaches, the method of claim 1, wherein the dynamic aspect comprises an orientation of the object (Logan para 24, 31-32 teaches orientation change of pw object).
As per claim 11 combination of Logan – Natividad - Lim teaches, the method of claim 1, wherein the dynamic aspect comprises a position of the object relative to a reference (Logan para 24, 31-32 Fig 3 teaches positon orientation of pw object such as object E is different with different orientation such as element 50, 300 and 350 which is interpreted as dynamic aspect with reference element 50). 
As per claim 12 combination of Logan – Natividad - Lim teaches, the method of claim 1, wherein the dynamic aspect comprises a color characteristic of the object (Logan para 24, 31 teaches color alteration of pw token). 
As per claim 13 combination of Logan – Natividad - Lim teaches, the method of claim 1, wherein the dynamic aspect comprises an intensity of the object (Logan 24, 31-32 teaches size, baseline, spacing rules, structural integrity such as intensity of object E in element 50 and 300 - which is interpreted as intensity of pw object).
As per claim 14 combination of Logan – Natividad - Lim teaches, the method of claim 1, wherein the altering the dynamic aspect comprises causing a movement of the object. (Logan para 32 and 40 teaches orientation of the object which is same as movement of the object such as object mirror orientation image of A in element 300 and 350 or inverse of ‘E’ or alignment of E, all are interpreted to cover movement of object of claimed limitation). 
As per claim 15 combination of Logan – Natividad - Lim teaches, the method of claim 1, wherein the dynamic aspect comprises a behavior of the object (Logan para 31-32 teaches alignment / integrity / space / appearance / alteration of pw object is interpreted as behavior of the object) 
As per claim 16 combination of Logan – Natividad - Lim teaches, the method of claim 1, wherein the object comprises one of (i) a character representable in Unicode (Logan para 21 teaches alphanumeric characters and symbols similar to claimed limitation), (ii) a symbol (Logan para 21 teaches symbol), (iii) a font (Logan para 23 teaches font and para 31-32), (iv) a static image, (v) an animated image, (vi) a video clip, (vii) sound generating data, (viii) an audio clip, (ix) vibration causing data (as mapped above ‘one of the’ conditions is met of claimed limitation). 
Claim 17,
Claim 17 is rejected in accordance with claim 1.
As per claim 18 combination of Logan – Natividad - Lim teaches, the computer usable program product of claim 17, wherein the computer usable code is stored in a computer (Logan Fig 4 element 425 415 teaches storage and system memory to store data / pw object information) in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system (Logan Fig 4 element 440 teaches network connection of system – para 51-55 teaches architecture of Fig 5. Further para 19 teaches webserver based user pw authentication which covers claimed function of remote based user authentication as web server is similar to remote processing system). 
As per claim 19 combination of Logan – Natividad - Lim teaches, the computer usable program product of claim 17, wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (Logan Fig 4 element 440 teaches network connection of system – para 51-55 teaches architecture of Fig 5. Further para 19 teaches webserver based user pw authentication which covers claimed function of remote based user authentication as web server is similar to remote processing system and server is interpreted to cover storage device of webserver system). 
Claim 20,
Claim 20 is rejected in accordance with claim 1.
                                                                                                                                                           


Conclusion
	Claims 1-20 have been rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/VIRAL S LAKHIA/Examiner, Art Unit 2431                                                                                                                                                                                                        
/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431